Citation Nr: 1504958	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-03 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for cervical spine condition. 

2.  Entitlement to service connection for an acquired psychiatric condition, to include depression, claimed as secondary to cervical condition. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for scoliosis of the lumbar spine (claimed as a back condition).

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for scoliosis of the thoracic spine (claimed as a back condition).



ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims file.  A review of the documents in such files reveals that certain files, including VA treatment records from the Fort Harrison VA Medical Center, to include Missoula and Kalispell Community Based Outpatient Clinic (CBOC), from November 1999 to January 2012 and Martinez VA Outpatient Clinic (OPC) in November 2007, are relevant to the issues on appeal.  Thus, the Board has considered these electronic documents in its adjudication of the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).



Cervical Spine Condition

The Veteran contends that his cervical condition was misdiagnosed in service as scoliosis.

The Board notes that the Veteran's entrance examination report was absent for any back or cervical problems.  An October 1972 service treatment record reflects that the Veteran has muscle spasms on his back without injury.  A November 1972 service treatment record revealed complaints of recurrent back problem and limited range of motion.  Later that month, a service treatment record noted that the Veteran's back pain was of an undetermined origin.  The Veteran was subsequently medically discharged in January 1973 for a physical disability existing prior to service, based on a December 1972 separation examination where he was diagnosed with scoliosis of the thoracolumbar spine and the Veteran reported experiencing recurrent back pain.

Post-service treatment record in October 1993 from the Reno VA Medical Center (VAMC), showed that the Veteran had an accident at work two days earlier where he slipped and injured his left shoulder and elbow.  The examiner noted that his neck had full range of motion although there was some tenderness.  A November 1993 follow-up treatment record revealed that the Veteran had a history of back pain beginning since basic training.  The Veteran reported that he fell from a cargo net while doing a challenge course during basic training.  He reported that he fell 18 feet and had daily upper back pain since military discharge.  A November 1993 X-ray report showed slight decrease in normal cervical spondylosis.  There was scoliosis convex to the left and mild osteophyte formation most pronounced in C5 through C7.  The radiologist diagnosed the Veteran's condition as mild scoliosis and osteoarthrosis.  A February 1994 VA physician diagnosed the condition as cervical spondylosis.  In a June 2010 letter, Dr. K.B. maintained that the Veteran recently underwent surgery on his cervical spine and lumbar spine and that his "issues" were not due to scoliosis but rather due to degenerative disease in his cervical spine and discitis in his lumbar spine. 

The Board will afford the Veteran a VA examination and nexus opinion to assess the Veteran's theory that he was misdiagnosed in service and that his cervical spine condition actually had its onset in service.  

The record reflects that the Veteran continues to receive periodic treatment for his cervical condition at VA. The record further reflects that the Veteran transferred treatment from the San Diego VAMC to the Fort Harrison VAMC, to include Missoula and Kalispell Community Based Outpatient Clinic (CBOC). Updated treatment records related to this disorder should be obtained. 38 C.F.R. 
§ 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Acquired Psychiatric Disorder

The Veteran generally contends that he has a psychiatric disorder that developed as secondary to his cervical condition.  In January 2010, the Veteran submitted a statement indicating that his depression was the result of living in pain since 1972 and the subsequent inability to work and support my family.  

In this regard, the Veteran's service treatment records are completely silent for any complaints, treatment, abnormalities or diagnosis for a psychiatric condition.  

Post-service treatment records reflect that the Veteran began psychiatric treatment at the San Diego VAMC for depression and insomnia in July 1996.  The Board notes that symptoms of chronic cervical pain were noted in the associated psychiatric treatment record.  To date, the Veteran has not yet been afforded a VA examination for his claimed psychiatric disorder.  A remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion.  

The record reflects that the Veteran continues to receive periodic treatment for his psychiatric disorders at VA. The record further reflects that the Veteran transferred treatment from the San Diego VAMC to the Fort Harrison VAMC, to include Missoula and Kalispell Community Based Outpatient Clinic (CBOC). Updated treatment records should be obtained and associated with the claims file. 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

TDIU

In February 2011, the Veteran filed a claim of TDIU and reported that he was unable to secure or follow substantially gainful employment due to his cervical injury and complications thereof.  The claim of TDIU is inexplicably intertwined with the claim of entitlement to service connection for a cervical condition and is also remanded.  

Manlincon

In a November 2014 letter, the Board sent the Veteran a letter in which he was asked to clarify whether he intended to withdraw his appeal for service connection for scoliosis of the thoracic spine (claimed as a back condition).  The Board referenced correspondence received by the RO dated August 3, 2011.  The Board noted that in the absence of a formal motion to withdraw his application, the Board would resume appellate review.  The Veteran did not respond.  Accordingly, the Board finds that a statement of the case must be issued on the issues.  See Manlincon v. West, 12 Vet. App. 238 (1999) (providing that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any treatment records from the Fort Harrison VAMC (to include the Missoula and Kalispell OPC) since January 2012, the date of the most recent report of record.  Any attempts to obtain those records and responses received thereafter should be associated with the Veteran's claims file.

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of any cervical spine condition.  The claims file (including any relevant records in Virtual VA and VBMS), to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is asked to address the following question:

Is it at least as likely as not (50 percent probability or greater) that the current cervical spine disorder is etiologically related to symptomatology noted in service?  The Veteran's contentions include that he was misdiagnosed in service and that his cervical spine disorder actually had its onset during service. 

All opinions should be supported by a clear rationale.
If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.   If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Afford the Veteran a VA examination for his claimed acquired psychiatric disorder.  The claims file (including any relevant records in Virtual VA and VBMS), to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is asked to address the following question:

Is it at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disorder is (i) caused by or (ii) aggravated (beyond the natural progression) by his cervical spine condition?  If aggravation is found, the examiner should determine the baseline manifestations of the Veteran's psychiatric disorder absent the effect of aggravation, and the increased manifestations that are proximately due to the Veteran's cervical condition.

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO/AMC should issue a SOC with respect to the issues of entitlement to service connection for scoliosis of the lumbar spine (claimed as a back condition) and service connection for scoliosis of the thoracic spine (claimed as a back condition).  The appellant should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of these issues.

6.  Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claims.  If the claims are denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

